             Case 1:19-cv-06669-LGS Document 1 Filed 07/17/19 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------
SHIVA STEIN,                                               :
                                                           :
                  Plaintiff,                               :   CIV. NO. ______________
                                                           :
v.                                                         :
                                                           :   COMPLAINT FOR VIOLATIONS OF
SOTHEBY’S, JESSICA M. BIBLIOWICZ,                          :   SECTIONS 14(a) AND 20(a) OF THE
LINUS W.L. CHEUNG, KEVIN C. CONROY, :                          SECURITIES EXCHANGE ACT OF
DOMENICO DE SOLE, THE DUKE OF                              :   1934
DEVONSHIRE, DANIEL S. LOEB, MARSHA :
E. SIMMS, THOMAS S. SMITH, JR., DIANA :                        JURY TRIAL DEMANDED
L. TAYLOR, DENNIS M. WEIBLING,                             :
HARRY J. WILSON, MICHAEL J. WOLF,                          :
                                                           :
                  Defendants.                              :
--------------------------------------------------------- :


        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

        1.       This is an action brought by Plaintiff against Sotheby’s (“Sotheby’s or the

“Company”), the members Sotheby’s board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of

Section 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.

§§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. § 244.100, in

connection with the proposed acquisition of Sotheby’s by BidFair USA LLC and its affiliate

(“BidFair”).
            Case 1:19-cv-06669-LGS Document 1 Filed 07/17/19 Page 2 of 15



       2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Proxy Statement on Schedule 14A (the “Proxy

Statement”) to be filed on July 12, 2019 with the United States Securities & Exchange

Commission (“SEC”) and disseminated to Company stockholders.              The Proxy Statement

recommends that Company stockholders vote in favor of a proposed transaction whereby BidFair

MergeRight Inc. (“Merger Sub”), a Delaware corporation and wholly owned subsidiary of

BidFair, will merge with and into Sotheby’s with Sotheby’s surviving the merger as a wholly-

owned subsidiary of BidFair (the “Proposed Transaction”). Pursuant to the terms of the definitive

agreement and plan of merger the companies entered into (the “Merger Agreement”) each

Sotheby’s common share issued and outstanding will be converted into the right to receive

$57.00 in cash (the “Merger Consideration”).

       3.       Defendants have now asked Sotheby’s stockholders to support the Proposed

Transaction based upon the materially incomplete and misleading representations and

information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning, among other things, (i) Sotheby’s financial projections, relied upon by

the Company’s financial advisors, LionTree Advisors LLC (“LionTree”) in its financial

analyses; (ii) the data and inputs underlying the financial valuation analyses that support the

fairness opinion provided by LionTree; and (iii) the background process leading to the Proposed

Transaction. The failure to adequately disclose such material information constitutes a violation

of Sections 14(a) and 20(a) of the Exchange Act as Sotheby’s stockholders need such

information in order to cast a fully-informed vote in connection with the Proposed Transaction.




                                                2
            Case 1:19-cv-06669-LGS Document 1 Filed 07/17/19 Page 3 of 15



       4.       It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Sotheby’s stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

       6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

       7.       Personal jurisdiction exists over each Defendant either because the Defendant is

headquartered in this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District as to render the

exercise of jurisdiction over defendant by this Court permissible under traditional notions of fair

play and substantial justice.

       8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because Sotheby’s is headquartered in this District.

                                            PARTIES

       9.       Plaintiff is, and has been at all relevant times, the owner of Sotheby’s common

stock and has held such stock since prior to the wrongs complained of herein.

       10.      Individual Defendant Jessica M. Bibliowicz has served as a member of the Board

since 2014.


                                                 3
          Case 1:19-cv-06669-LGS Document 1 Filed 07/17/19 Page 4 of 15



        11.   Individual Defendant Linus W.L. Cheung has served as a member of the Board

since 2016.

        12.   Individual Defendant Kevin C. Conroy has served as a member of the Board since

2014.

        13.   Individual Defendant Domenico De Sole has served as a member of the Board

since 2013 and is the Chairman of the Board.

        14.   Individual Defendant Duke of Devonshire is the Deputy Chairman of the Board

has served as a member of the Board since 1994.

        15.   Individual Defendant Daniel S. Loeb has served as a member of the Board since

2014.

        16.   Individual Defendant Marsha E. Simms has served as a member of the Board

since 2011.

        17.   Individual Defendant Thomas S. “Tad” Smith, Jr. is the Company’s President and

Chief Executive (“CEO”) and has been a member of the Board since 2015.

        18.   Individual Defendant Diana L. Taylor has served as a member of the Board since

2007.

        19.   Individual Defendant Dennis M. Weibling has served as a member of the Board

since 2006.

        20.   Individual Defendant Harry J. Wilson has served as a member of the Board since

2014.

        21.   Individual Defendant Michael J. Wolf has served as a member of the Board since

2019.




                                               4
         Case 1:19-cv-06669-LGS Document 1 Filed 07/17/19 Page 5 of 15



       22.      Defendant Sotheby’s is incorporated in Delaware and maintains its principal

offices at 1334 York Avenue, New York, New York 10021. The Company’s common stock

trades on the New York Stock Exchange under the symbol “BID.”

       23.      Non-party BidFair is a Delaware limited liability company and an entity wholly

owned by media and telecom entrepreneur as well as art collector, Patrick Drahi.

       24.      Non-party Merger Sub is an indirect wholly-owned subsidiary of BidFair, formed

solely for the purposes of effectuating the Proposed Transaction.

       25.      The defendants identified in paragraphs 10-21 are collectively referred to as the

“Individual Defendants” or the “Board.”

       26.      The defendants identified in paragraphs 10-22 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       27.      Sotheby's, incorporated on March 30, 2006, is a global art business company. The

Company is engaged in offering its clients opportunities to connect with and transact in a range

of objects. The Company offers a range of art-related services, including the brokerage of private

art sales, private jewelry sales through Sotheby's Diamonds, private selling exhibitions at its

galleries, art-related financing, and art advisory services, as well as retail wine locations in New

York and Hong Kong. The Company operates through two segments: Agency and Finance. The

Agency segment matches buyers and sellers of authenticated fine art, decorative art, jewelry,

wine and collectibles (collectively, art or works of art or artwork or property) through the auction

or private sale process. Its Agency segment activities also include the sale of artworks that are

principally acquired incidental to the auction process and the activities of RM Sotheby's, an

equity investee that operates as an auction house for investment-quality automobiles. The


                                                 5
         Case 1:19-cv-06669-LGS Document 1 Filed 07/17/19 Page 6 of 15



Finance segment earns interest income through art-related financing activities by making loans

that are secured by works of art. The Company's advisory services are classified within All Other

segment, along with its retail wine business, brand licensing activities, the activities of

Acquavella Modern Art (AMA), an equity investee, and sales of the remaining inventory of

Noortman Master Paintings, an art dealer.

       28.    On June 17, 2019, the Company announced the Proposed Transaction:

              NEW YORK, June 17, 2019 /PRNewswire/ -- Sotheby's (NYSE:
              BID) today announced that it has signed a definitive merger
              agreement to be acquired by BidFair USA, an entity wholly owned
              by media and telecom entrepreneur as well as art collector, Patrick
              Drahi. Under the terms of the agreement, which was approved by
              Sotheby's Board of Directors, shareholders, including employee
              shareholders, will receive $57.00 in cash per share of Sotheby's
              common stock in a transaction with an enterprise value of $3.7
              billion. The offer price represents a premium of 61% to Sotheby's
              closing price on June 14, 2019, and a 56.3% premium to the
              company's 30 trading-day volume weighted average share price.
              The transaction would result in Sotheby's returning to private
              ownership after 31 years as a public company traded on the New
              York Stock Exchange.

              Tad Smith, Sotheby's CEO, said, "Patrick Drahi is one of the most
              well-regarded entrepreneurs in the world, and on behalf of
              everyone at Sotheby's, I want to welcome him to the family.
              Known for his commitment to innovation and ingenuity, Patrick
              founded and leads some of the most successful
              telecommunications, media and digital companies in the world.
              He has a long-term view and shares our brand vision for great
              client service and employing innovation to enhance the value of
              the company for clients and employees. This acquisition will
              provide Sotheby's with the opportunity to accelerate the successful
              program of growth initiatives of the past several years in a more
              flexible private environment. It positions us very well for our
              future and I strongly believe that the company will be in excellent
              hands for decades to come with Patrick as our owner."

              Domenico De Sole, Chairman of Sotheby's Board of Directors,
              said, "Following a comprehensive review, the Board
              enthusiastically supports Mr. Drahi's offer, which delivers a
              significant premium to market for our shareholders. After more



                                               6
         Case 1:19-cv-06669-LGS Document 1 Filed 07/17/19 Page 7 of 15



               than 30 years as a public company, the time is right for Sotheby's
               to return to private ownership to continue on a path of growth and
               success."

               "I am honored that the Board of Sotheby's has decided to
               recommend my offer," commented Patrick Drahi. "Sotheby's is
               one of the most elegant and aspirational brands in the world. As a
               longtime client and lifetime admirer of the company, I am
               acquiring Sotheby's together with my family. We thank Domenico
               and the rest of the Sotheby's Board for its support and look forward
               to getting started with Tad and the wonderful members of his team
               to define our future."

               The closing of the deal is subject to customary conditions,
               including regulatory clearance and shareholder approvals, but is
               not subject to the availability of financing. The transaction is
               expected to close in the fourth quarter of 2019 following
               shareholder approval.

               LionTree Advisors is serving as financial advisor to Sotheby's in
               connection with the transaction, and Sullivan & Cromwell LLP is
               serving as the company's legal counsel. BNP Paribas and Morgan
               Stanley are acting as financial advisors to BidFair, BNP Paribas
               acted as sole financing provider, and Hughes Hubbard & Reed
               LLP and Ropes & Gray International LLP are serving as its legal
               advisors.

                                               ***

       29.     The Board has agreed to the take-private Proposed Transaction which will deprive

the Company’s shareholders from enjoying any future growth of the Company. It is therefore

imperative that Sotheby’s stockholders are provided with the material information that has been

omitted from the Proxy Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Proxy Statement

Omissions and/or Material Misrepresentations Concerning Sotheby’s Financial Projections

       30.     On July 12, 2019, Sotheby’s filed the Proxy Statement with the SEC in

connection with the Proposed Transaction.            The Proxy Statement was furnished to the



                                                 7
         Case 1:19-cv-06669-LGS Document 1 Filed 07/17/19 Page 8 of 15



Company’s stockholders and solicits the stockholders to vote in favor of the Proposed

Transaction. The Individual Defendants were obligated to carefully review the Proxy Statement

before it was filed with the SEC and disseminated to the Company’s stockholders to ensure that

it did not contain any material misrepresentations or omissions. However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

stockholders to make an informed decision concerning whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

       31.    The Proxy Statement fails to provide material information concerning financial

projections by Sotheby’s management and relied upon by LionTree in its analysis. The Proxy

Statement discloses management-prepared financial projections for the Company which are

materially misleading. The Proxy Statement indicates that in connection with the rendering of its

fairness opinion, that “in the Spring of 2019, at the request of the Board, the Company prepared

certain financial forecasts (the “Company projections”) to assist the Board with forming a view

about the stand-alone valuation of the Company. The Company subsequently provided these

forecasts to the Board and LionTree.” Proxy Statement at 60. Accordingly, the Proxy Statement

should have, but fails to provide, certain information in the projections that Sotheby’s

management provided to the Board and LionTree. Courts have uniformly stated that “projections

… are probably among the most highly-prized disclosures by investors. Investors can come up

with their own estimates of discount rates or [] market multiples. What they cannot hope to do is

replicate management’s inside view of the company’s prospects.” In re Netsmart Techs., Inc.

S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       32.    For the projections for Sotheby’s, the Proxy Statement provides values for non-

GAAP (Generally Accepted Accounting Principles) financial metrics such as (1) EBITDA for




                                                8
         Case 1:19-cv-06669-LGS Document 1 Filed 07/17/19 Page 9 of 15



the fiscal year ending 20213; and (2) Adjusted EBITDA for years from 2018 through 2023, but

fails to provide: (i) the line items used to calculate the non-GAAP measures, or (ii) a

reconciliation of these non-GAAP metrics to their most comparable GAAP measures, in direct

violation of Regulation G and consequently Section 14(a). Proxy Statement 62.

       33.    When a company discloses non-GAAP financial measures in a Proxy Statement

that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed

or released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       34.    The SEC has noted that:

              companies should be aware that this measure does not have a
              uniform definition and its title does not describe how it is
              calculated. Accordingly, a clear description of how this measure is
              calculated, as well as the necessary reconciliation, should
              accompany the measure where it is used. Companies should also
              avoid inappropriate or potentially misleading inferences about its
              usefulness. For example, "free cash flow" should not be used in a
              manner that inappropriately implies that the measure represents the
              residual cash flow available for discretionary expenditures, since
              many companies have mandatory debt service requirements or
              other non-discretionary expenditures that are not deducted from the
              measure.1

       35.    Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm



                                              9
         Case 1:19-cv-06669-LGS Document 1 Filed 07/17/19 Page 10 of 15



Defendants must provide a reconciliation table of the non-GAAP measures to the most

comparable GAAP measures. At the very least, the Company must disclose the line item

forecasts for the financial metrics that were used to calculate the aforementioned non-GAAP

measures. Such forecasts are necessary to make the non-GAAP forecasts included in the Proxy

Statement not misleading.

Omissions and/or Material Misrepresentations Concerning LionTree’s Financial Analyses

       36.       With respect to LionTree’s Discounted Cash Flow Analysis (“DCF”), the Proxy

Statement fails to disclose: (i) the terminal values for the Company; (ii) the individual inputs and

assumptions underlying the discount rates ranging from 9.0% to 10.0% and the terminal value

multiples of 11.0x to 13.0x; (iii) the basis of using the rate of 13.0% to derive the resulting range

of implied equity values; (iv) the net debt of the Company as used by Morgan Stanley in the

analysis; and (v) the outstanding shares of Company common stock on a fully-diluted basis as of

June 14, 2019.

       37.       With respect to LionTree’s Analysis Price Target Analysis, the Proxy Statement

fails to disclose: (i) the individual price targets observed by LionTree in the analysis; (ii) the

sources thereof; and (iii) the basis for applying the discount rate of 13%.

       38.       With respect to LionTree’s Premiums Paid Analysis, the Proxy Statement fails to

disclose the premiums paid in the transactions observed by LionTree in the analysis.

Omissions and/or Material Misrepresentations Concerning The Sales Process

       39.       With respect to the Background of the Merger, the Proxy Statement fails to

disclose whether the confidentiality agreements executed with each member of the Party AB

Group contained “don’t-ask-don’t-waive” provisions, and why the Board agreed to execute an

agreement with BidFair that did not contain any standstill provision.




                                                 10
           Case 1:19-cv-06669-LGS Document 1 Filed 07/17/19 Page 11 of 15



          40.   In sum, the omission of the above-referenced information renders statements in

the Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and they are thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          41.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          42.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary

in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          43.   Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, amongst other things: the

financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.




                                                 11
            Case 1:19-cv-06669-LGS Document 1 Filed 07/17/19 Page 12 of 15



           44.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants

were therefore negligent, as they had reasonable grounds to believe material facts existed that

were misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and

disclose such information to stockholders although they could have done so without

extraordinary effort.

           45.   Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially

false or misleading statements or omitting a material fact constitutes negligence. Defendants

were negligent in choosing to omit material information from the Proxy Statement or failing to

notice the material omissions in the Proxy Statement upon reviewing it, which they were

required to do carefully. Indeed, Defendants were intricately involved in the process leading up

to the signing of the Merger Agreement and the preparation and review of strategic alternatives

and the Company’s financial projections.

           46.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no

adequate remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff

be fully protected from the immediate and irreparable injury that Defendants’ actions threaten to

inflict.




                                                 12
           Case 1:19-cv-06669-LGS Document 1 Filed 07/17/19 Page 13 of 15



                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          47.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          48.   The Individual Defendants acted as controlling persons of Sotheby’s within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Sotheby’s, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Proxy

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Sotheby’s, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          49.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          50.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Sotheby’s, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Proxy Statement at

issue contains the unanimous recommendation of the Board to approve the Proposed




                                                 13
         Case 1:19-cv-06669-LGS Document 1 Filed 07/17/19 Page 14 of 15



Transaction. The Individual Defendants were thus directly involved in the making of the Proxy

Statement.

       51.     In addition, as the Proxy Statement sets forth at length, and as described herein,

the Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that

the Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       52.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       53.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9,

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       54.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the

Defendants jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;


                                                14
           Case 1:19-cv-06669-LGS Document 1 Filed 07/17/19 Page 15 of 15



          A.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          B.     Directing the Defendants to account to Plaintiff for all damages suffered as a

result of their wrongdoing;

          C.     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and expert fees and expenses; and

          D.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

DATED: July 17, 2019                              Respectfully submitted,

                                                  WOLF HALDENSTEIN ADLER
                                                  FREEMAN & HERZ LLP

                                                  By: /s/ Benjamin Y. Kaufman
                                                      Benjamin Y. Kaufman
                                                      Gloria Kui Melwani
                                                      270 Madison Avenue
                                                      New York, New York 10016
                                                      Telephone: 212-545-4600
                                                      Facsimile: 212-686-0114
                                                      Email: kaufman@whafh.com
                                                      Email: melwani@whafh.com

                                                       Attorneys for Plaintiff




                                                15
